t c no united_states tax_court alan h ginsburg and estate of harriet f ginsburg deceased alan h ginsburg personal representative petitioners v commissioner of internal revenue respondent docket no filed date a tefra partnership claimed losses from an investment see tax equity and fiscal responsibility act of tefra publaw_97_248 secs a 96_stat_648 ps reported the losses as shareholders of their two wholly owned s_corporations each of which owned a 50-percent interest in the partnership r examined the federal tax_return of the partnership subsequently r sent a letter to the representative for the partnership stating that r accepted the return as filed the partnership and r executed six consecutive forms 872-p consent to extend the time to assess tax attributable to items of a partnership for the taxable_year the year at issue the time to assert partnership adjustments has expired pursuant to the forms 872-p ps and r executed nine consecutive form sec_872 consent to extend the time to assess tax related to ps’ federal tax_return r sent a notice_of_deficiency for to ps before the expiration date of the last form_872 however the form sec_872 did not specify that they also included tax attributable to partnership or affected items ps contend that the deficiency_notice adjusts partnership items and therefore is invalid r contends that the notice adjusts affected items not partnership items in addition r stated in argument that there are also adjustments of affected items which are specific to ps’ ability to take losses that flow through from the partnership held the notice adjusts both partnership and affected items we have jurisdiction to review those adjustments to the extent that they are for affected items held further under sec b i r c the notice_of_deficiency is untimely because the form sec_872 did not reference adjustments for partnership or affected items n jerold cohen sheldon m kay and joseph m depew for petitioners stephen r takeuchi for respondent opinion goeke judge this case is before us on petitioners’ motions to dismiss for lack of jurisdiction and for summary_judgment the issue raised by petitioners’ motion to dismiss is whether respondent’s notice_of_deficiency properly adjusted losses attributable to a partnership at the partner level pursuant to the tefra provisions of sections specifically the inquiry centers on whether these losses should be classified as partnership items or as affected items under the applicable statutes we hold that the adjustments in the notice_of_deficiency limiting petitioners’ claimed losses concern affected items over which we have jurisdiction the issue raised by petitioners’ motion for summary_judgment is based on the assumption that we hold that the items respondent seeks to adjust are affected items under that assumption petitioners question whether the period of limitations on assessment of tax attributable to affected items as set forth in sec_6501 and has expired in particular we must decide whether section b causes the extension of the period of limitations in this case to be ineffective regarding the affected items at issue we hold that it does and that therefore the period of limitations on assessment has run background the parties agree on the basic facts at the time that the petition was filed petitioner alan ginsburg who is a fiduciary for the estate of harriet ginsburg had a mailing address in winter park florida in the taxable_year at issue mr and mrs ginsburg who were married at the time owned 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure percent of the stock of north american sports management inc nasm an s_corporation harriet ginsburg who is now deceased owned percent of the stock of family affordable partners inc fap also an s_corporation nasm and fap each owned percent of the profits and losses and capital of uk lotto l l c uk lotto a tefra partnership nasm and fap were not subject_to the s_corporation tefra procedures sections because they had fewer than five shareholders and had not otherwise elected application of the unified procedures under sec_301_6241-1t c v temporary proced admin regs fed reg date entity and individual returns form_1065 u s partnership return of income for uk lotto reflected a total ordinary_loss of dollar_figure of that amount dollar_figure was attributable to a loss reported on its form_1065 from pascal co a partnership of which uk lotto was a partner nasm and fap each reported percent of the total loss from uk lotto along with other items of income deductions gain and loss unrelated to uk lotto in their respective forms 1120s u s income_tax return for an s_corporation nasm reported a total ordinary_loss from trade_or_business in of dollar_figure fap sec_301_6241-1t c v temporary proced admin regs was issued under former sec_6241 which was repealed by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 effective for tax years beginning after date reported a total ordinary_loss from trade_or_business in of dollar_figure on their form_1040 u s individual_income_tax_return petitioners reported the losses of dollar_figure and dollar_figure from nasm and fap respectively on the attached schedule e supplemental income and loss statement income or loss from partnerships_and_s_corporations petitioners reported total net losses on their schedule e of dollar_figure extensions of period to assess tax respondent examined the form_1065 of uk lotto uk lotto and respondent entered into six consecutive forms 872-p consent to extend the time to assess tax attributable to partnership items for partnership items relating to uk lotto’s tax_year the last form 872-p executed on behalf of uk lotto and respondent for the taxable_year extended the period to assess any federal_income_tax attributable to partnership items to any time on or before date on date respondent sent a letter to the representative for uk lotto stating that respondent accepted the partnership return as filed respondent did not conduct any more tefra partnership proceedings in addition petitioners and respondent executed nine consecutive form sec_872 consent to extend the time to assess tax for petitioners’ taxable_year the last form_872 extended the period to assess any federal_income_tax to any time on or before date the form sec_872 did not reference partnership items notice_of_deficiency respondent issued to petitioners a notice_of_deficiency for the taxable_year dated date the total amount of the deficiency was dollar_figure respondent also determined a penalty of dollar_figure under sec_6662 in his notice_of_deficiency respondent listed the following schedule e adjustments family affordable partners inc north american sports mgmt inc dollar_figure big_number respondent provided the same explanation for both adjustments except that one referred to fap and the other to nasp since it has not been established that pascal and company incurred a deductible dollar_figure loss in nor has it been established that any loss attributable to pascal and company is allowable to uk lotto llc or not limited nor has it been established that any loss attributable to pascal and company is allowable to name of s_corporation or not limited nor has it been established that any loss attributable to pascal and company is allowable to you or not limited your dollar_figure distributive loss in from name of s_corporation that represent sec_50 of the claimed dollar_figure loss by uk lotto llc from pascal and company is disallowed and your taxable_income is increased by dollar_figure for in their statement accompanying schedule e petitioners did not list any specific item of loss that corresponded with the dollar_figure that respondent disallowed discussion i petitioners’ motion to dismiss for lack of jurisdiction petitioners’ motion to dismiss for lack of jurisdiction focuses on whether the disallowed losses are partnership items that must be adjusted at the partnership level if we find that those losses are partnership items then we do not have jurisdiction over respondent’s adjustments in the notice_of_deficiency because such items may not be adjusted in an individual deficiency proceeding see sec a tefra provisions divide disputes arising from partnership items from those arising from nonpartnership_items 87_tc_783 citing sec_6231 and if the tax treatment of a partnership_item is at issue the statute requires the matter to be resolved at the partnership level sec_6221 maxwell v commissioner supra pincite sec_6231 defines a partnership_item as any item required to be taken into account for the partnership’s taxable_year to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level partnership items under sec_6231 and the applicable regulations include items of loss reflected on the partnership tax_return maxwell v commissioner supra pincite sec_301_6231_a_3_-1 proced admin regs sec_6231 defines the term nonpartnership item as an item which is or is treated as not a partnership_item sec_6231 provides that the term affected_item means any item to the extent such item is affected by a partnership_item an affected_item is by definition neither a partnership_item nor a subchapter_s_item 95_tc_1 an affected_item rather than being universally applicable to every partner is peculiar to a particular partner’s tax posture maxwell v commissioner supra pincite petitioners argue that the notice_of_deficiency shows that respondent has adjusted partnership items reflected in the tax_return of uk lotto respondent maintains the items adjusted in the notice_of_deficiency were not partnership items but affected items that were ultimately disallowed on petitioners’ tax returns for reasons that were unique to petitioners’ circumstances the notice_of_deficiency potentially disallows the loss on three levels the partnership level the s_corporation level and the individual partner level we will address the parties’ arguments in the context of each level a partnership level respondent concedes that uk lotto is a partnership within the meaning of sec_6231 respondent did not issue notices of final_partnership_administrative_adjustment fpaas with respect to uk lotto for the loss attributable to pascal co is a partnership_item at the tefra-entity level see sec_6231 sec_301_6231_a_3_-1 proced admin regs the limitations_period for issuing fpaas pertaining to uk lotto’s return expired on date pursuant to the last form 872-p executed on behalf of uk lotto and respondent for the taxable_year see sec a and b consequently the tax treatment of all partnership items with respect to uk lotto is final see 94_tc_853 there can be no partnership proceedings to adjust or modify the partnership items as reported on the uk lotto return in addition respondent through his letter in date conceded administratively that the loss attributable to pascal co is allowable at the uk lotto partnership level b s_corporation level nasm and fap are not tefra entities they each reported percent of the loss from uk lotto nasm and fap are pass-thru partners under sec_6231 sec_6231 provides that a ‘pass-thru partner’ means a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership with respect to which proceedings under this subchapter are conducted since the s_corporations are not tefra entities there is no issue of whether the adjustments should have taken place at the s_corporation level c partner level petitioners hold their interest in uk lotto as indirect partners under sec_6231 sec_6231 provides that an ‘indirect partner’ means a person holding an interest in a partnership through or more pass-thru partners petitioners argue that the adjustments made in the notice_of_deficiency are inconsistent with respondent’s position that the disallowed losses are affected items petitioners argue that the notice_of_deficiency describes only partnership items and that the explanation of adjustment calculates the disallowance of the loss to petitioners as if the basis for disallowing it was a partnership level adjustment petitioners therefore conclude that we are without jurisdiction over the items in dispute because all partnership items must be determined at the partnership level and not the partner level see sec_6221 respondent contends that the notice_of_deficiency originally refers to affected items not partnership items respondent argues that the reasons for disallowing the losses to petitioners include the limitation of partnership losses to the partner’s basis in a partnership_interest the at-risk_limitation under sec_465 the passive loss limitation rules under sec_469 and the s_corporation loss limitation rules under sec_1366 which are all affected_item bases for disallowing losses at the partner level respondent reasons that the statement in the notice_of_deficiency nor has it been established that any loss attributable to pascal co is allowable to you or not limited emphasis added encompasses the possibility that the loss was not allowable to petitioners for reasons that were peculiar to their individual tax circumstances despite the technical inaccuracie sec_3 in respondent’s notice_of_deficiency the existing jurisprudence regarding the sufficiency of a notice_of_deficiency favors respondent it is well settled that no particular form is required for a notice_of_deficiency and that the commissioner need not explain how the 3on schedule e of their form_1040 petitioners claimed losses of dollar_figure from nasm and dollar_figure from fap however the notice_of_deficiency adjusted dollar_figure of loss from each of the s_corporations which is each s corporation’s share of loss from pascal co reflected on the tax_return filed by uk lotto if the notice_of_deficiency was adjusting an affected_item there would have been calculations to redetermine the flow-through amounts from nasm and fap in addition the notice_of_deficiency does not discuss petitioners’ bases nor do the adjustments take into account any of the passive_income petitioners reported none of the adjustments respondent made correspond to any of the losses petitioners deducted on schedule e of their form_1040 or the accompanying statement deficiencies were determined see 787_f2d_1541 11th cir 408_f2d_65 7th cir citing 186_f2d_239 6th cir revg a memorandum opinion of this court affg tcmemo_1967_250 in 865_f2d_1221 11th cir affg tcmemo_1987_453 the court_of_appeals for the eleventh circuit required that a deficiency_notice at a minimum must show that ‘a deficiency exists for a particular year and specify the amount of the deficiency ’ id pincite quoting benzvi v commissioner supra pincite similarly this court has stated that the notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough 78_tc_646 quoting 88_f2d_650 2d cir respondent argues that his adjustments are based on the limitation of the partnership losses to the partner’s basis in the partner’s partnership_interest the at-risk_limitation under sec_465 and the passive loss limitation rules under sec_469 we have previously held that each of these items is unique to the individual characteristics of each partner and does not have a uniform effect on all of the partners 110_tc_172 holding that a passive loss under sec_469 is an affected_item because treatment of the loss does not produce a uniform effect on the partners supplemented 110_tc_440 99_tc_298 holding that the amount a partner has at risk under sec_465 is an affected_item dial usa inc v commissioner t c pincite a shareholder’s basis in an s_corporation cannot always be determined by simply looking at s_corporation items we conclude that the phrase allowable to you or not limited in respondent’s notice_of_deficiency suffices to notify petitioners of the possibility of an affected items adjustment the fact that there is a reference to affected items however obscure is sufficient despite the inconsistent adjustments made in the notice_of_deficiency the items respondent seeks to adjust are affected items respondent would have to determine these items on the basis of factors that were unique to petitioners such as each petitioner’s basis in the s_corporations and the extent to which each petitioner was at risk with respect to the pascal co investment we have jurisdiction over affected items in this case even though no fpaa was issued see roberts v commissioner t c pincite holding that the court ha sec_4we do not address the burden_of_proof in this situation and whether respondent’s adjustments raise new matters under rule a jurisdiction over affected items when the government accepts the partnership return as filed because that fulfills the requirement that there be an outcome of a partnership proceeding before assessment of affected items cf 114_tc_519 tax_court must dismiss for lack of jurisdiction when the notice_of_deficiency adjusts partnership or affected items before the completion of the partnership-level proceeding this situation is distinguishable from gaf corp and similar to roberts because respondent accepted uk lotto’s return as filed having decided that we maintain jurisdiction and that respondent’s assertion that the items in question are affected items is correct we must now resolve the issue of whether the period of limitations under section has run on respondent’s adjustments ii statute_of_limitations the central point of contention in the issue involving the statute_of_limitations is whether respondent’s omission of a reference to partnership items in the form sec_872 executed with petitioners results in the expiration of the periods of limitation under sec_6501 and a respondent did not include partnership items in the form sec_872 section a provides sec period of limitations for making assessments a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions section b allows the parties to extend the period for assessment by agreement however section b provides an important precondition to extending the period coordination with sec_6501 --any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items although partnership items were not referenced in the consents petitioners executed respondent argues that section does not apply to this situation because the period of limitations under sec_6501 is still open respondent asserts that section merely extends the general period of limitations provided by sec_6501 and that when the period under sec_6501 is still open reliance on section is unnecessary in support of his assertion respondent quotes the following passage from our opinion in 114_tc_533 appeal dismissed and remanded 249_f3d_175 3d cir sec_6501 provides a general period of limitations for assessing and collecting any_tax imposed by the code sec_6501 defines the period in relation to the filing of the return of the person liable for tax in this case petitioner rather than the partnership section a sets forth a minimum period for assessing any income_tax with respect to any person that is attributable to any partnership_item or affected_item this minimum period is defined in relation to the filing of the partnership return this minimum period can be greater than or less than the period of limitations in sec_6501 respondent’s reliance on rhone-poulenc is misplaced in rhone-poulenc at the time the fpaa was issued the period for assessing taxes under sec_6501 was still open under sec_6501 6-year period in cases involving substantial omissions of gross_income respondent did not issue an fpaa to uk lotto for the taxable_year instead respondent accepted the partnership tax_return with no changes the period for assessing any partnership_item relating to uk lotto expired on date the ending date of the last form 872-p executed between the tax_matters_partner for uk lotto and respondent the period for assessing taxes due from petitioners is open if at all solely 5both the court of federal claims and the u s court_of_appeals for the district of columbia circuit have agreed with the court’s analysis in 114_tc_533 appeal dismissed and remanded 249_f3d_175 3d cir see 331_f3d_972 d c cir affg in part and remanding tcmemo_2002_97 schumacher trading partners ii v united_states fed cl date by reason of agreements to extend the period for assessing tax under sec_6501 which provides that taxpayers and the commissioner may extend the time for assessment by agreement respondent maintains that section b does not apply because it references only partnership items and not affected items respondent’s position therefore is that the parties validly extended the period of limitations pursuant to sec_6501 and that section b refers only to partnership items and therefore does not affect the limitations_period for the reasons stated below we hold that respondent’s position is incorrect b respondent’s position ignores the cross-reference in section b to section a which includes affected items contrary to respondent’s interpretation tax attributable to partnership items refers to what must be stated in the agreement in order to extend the period of limitations not to the limitations_period itself the preceding phrase the period described in subsection a references section a which 6the general period of limitations under sec_6501 which generally provides that tax must be assessed within years after the return was filed no matter when it was due has clearly expired with respect to both the partnership and petitioners individually as those returns were filed in and respondent issued the notice_of_deficiency in respondent has not argued that sec_6501 is applicable to this case 7see schumacher trading partners ii v united_states supra for a discussion of the role of sec b describes the period for assessing tax with respect to any partnership_item or affected_item the parenthetical in subsection a refers specifically to affected items therefore it would have been redundant to include a similar parenthetical in subsection b because the reference to partnership items in that subsection was intended to refer only to the language required in the form_872 the pertinent limitations_period is as described in subsection a c respondent’s argument implies that section applies only if there is an adjustment at the partnership level although respondent does not specifically make this argument implicit in his reading of the statute is that there must be a partnership level adjustment in order for section to apply in this case we do not have an adjustment because the partnership return was accepted as filed therefore following this logic it would not be necessary to include reference to partnership or affected items in the form sec_872 we analyze this problem by reference to the statute section b provides that any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly applies to tax attributable to partnership items as stated supra in section b the phrase tax attributable to partnership items describes what must be in the agreement under sec_6501 the period extended is the period described in subsection a which is the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year sec a accordingly respondent’s position is inconsistent with the statute because respondent confuses what is required to be in the agreement extending the period of limitations with the period extended d respondent’s position is inconsistent with prior caselaw secondary authority and respondent’s own pronouncements our conclusion that section b applies to affected items is further solidified by our court-reviewed opinion in 114_tc_533 we provided a detailed explanation of the scope of section b and its coordination with sec_6501 we stated that those sections were intended to allow taxpayers and the commissioner to extend the period of limitations for assessments of tax attributable to partnership items only where the extension agreement expressly provides that it applies to tax attributable to partnership items id pincite we further quoted a treatise regarding the scope of the rule in section b ‘a standard extension of the limitations_period under sec_6501 treasury form_872 with respect to nonpartnership_items does not apply to partnership and affected items unless it specifically so provides ’ id quoting willis et al partnership_taxation par a 6th ed in his own manual the commissioner emphasized the need to include a reference to affected items in the form_872 see internal_revenue_manual irm while the irm does not have the force of law the manual provisions do constitute persuasive authority as to the irs’s interpretation of the statute 59_f3d_1571 n 11th cir in maxwell v commissioner t c pincite n we determined that a deficiency attributable to an affected_item is a deficiency attributable to a partnership_item id the issue in maxwell was whether we had jurisdiction over a partner’s deficiency proceeding when the items that were the subject of the adjustments were affected items determined by reference to a partnership_item that was not the subject of a partnership level proceeding as required by sec_6225 we determined that we did not have jurisdiction over the affected_item at issue because 8see willis et al partnership_taxation par a 6th ed citing sec b u s tax rep ria par dollar_figure an agreement to extend the period of limitations on assessment and collection under sec_6501 applies to the period of limitations for assessment of income_tax attributable to a partnership_item or affected_item only if the agreement expressly provides that it applies to tax attributable to partnership items affected items depend on partnership level determinations cannot be tried as part of the personal tax case and must await the outcome of the partnership proceeding id pincite we explained that a deficiency attributable to an affected_item such as a partner’s carryback of a partnership’s investment_tax_credit is also a ‘deficiency attributable to a partnership_item ’ id pincite n thus following our reasoning in maxwell the phrase tax attributable to partnership items in section b also includes affected items e respondent’s position would have untenable consequences following respondent’s logic we would have to conclude that since section b applies only to partnership items the form sec_872 would not have to make a specific statement about affected items that are directly related to partnership adjustments such as the amount of loss a partnership could claim from a particular transaction we think that this result is incorrect and that it would negate the import of the statute because it would make the application of section b ambiguous and potentially superfluous an interpretation that 9computational adjustments resulting from partnership proceedings may be assessed directly without issuing a notice_of_deficiency see mckee et al federal taxation of partnerships and partners par c we do not decide today whether affected items that would be the subject of a computational adjustment are included in the language of sec b because in this case we are not dealing with that special kind of assessment renders a statutory provision superfluous should be avoided since it would offend ‘the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect ’ rhone-poulenc surfactants specialties l p v commissioner supra pincite quoting 412_us_609 in rhone-poulenc surfactants specialties l p v commissioner supra pincite we emphasized the importance of ensuring that extension agreements under section b be precise contract principles are pivotal in determining the existence and scope of that agreement because sec_6501 requires a written_agreement section b imposes a default rule for purposes of determining whether an agreement encompasses assessments that are attributable to partnership items citations omitted if we were to adopt respondent’s interpretation such a course of action would not only make the application of section b of questionable significance but also would leave doubt as to whether the parties had a meeting of the minds which the application of section b avoids in interpreting section b we are cognizant of the principle that limitations statutes barring the collection_of_taxes otherwise due and unpaid are strictly construed in favor of the commissioner 102_tc_380 citing 464_us_386 nevertheless the period referenced in the statute is the period described in section a as we further described in 114_tc_533 iii conclusion respondent’s notice_of_deficiency adequately references affected items over which this court has jurisdiction nevertheless on the basis of the statute and our precedent we conclude that to extend the period of limitations for affected items the form sec_872 must specifically reference partnership items as required by section b respondent’s failure to include any reference to tax attributable to partnership items in the form sec_872 executed with petitioner results in the expiration of the period of limitations for any affected items adjustments respondent might raise in this case to reflect the foregoing an appropriate order and decision will be entered
